DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. 
Priority
Application 17/457,711 is filed on 12/06/2021 and is a CON of 16/117,421 filed on 08/30/2018 and claims benefit of 62/553287 filed on 09/01/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2021 has been considered. The submission follows the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hojo et al. (US 8,549,927 B2), (hereinafter Hojo).
Regarding claim 1, Hojo teaches a method of non-invasive analysis of electrochemical systems, the method comprising (Abstract and Col 3): 
	subjecting at least a first battery to at least a portion of a charge-discharge cycle (Col 3, line 33-40, “battery”, chargeable and dischargeable);
	 at two or more-time instances during at least the portion of the charge-discharge cycle, the two or more-time instances corresponding to two or more states of charge of the first battery (Col 4, line 1-30, “The detection device 10 detects the elastic wave W generated in the battery 1 and the change of the state in the battery 1 caused by the internal reactions, and determines the location where the internal change occurs”) transmitting acoustic signals through at least a portion of the first battery and receiving corresponding response signals (Col 4,”AE signal (i.e. acoustic emission signal”), Elastic wave W transmitted) ; and
 	determining at least a reduced acoustic dataset comprising one or more data points representative of one or more of the transmitted acoustic signals or response signals at the two or more states of charge (In light of specification para 0008, a reduced data set is determined from “response signal” which is the result or reaction after acoustic signal is transmitted to the battery. According to abstract of the prior art “tiny elastic waveform” is happening as a reaction inside the battery due to the acoustic emission. Thus, this reads on the claim. Check Col 2, “The objective of the present invention is to provide a device for detecting the internal state in the battery capable of detecting the tiny elastic waves (i.e. Reduced acoustic wave) accompanying the reaction inside the battery and of accurately determining the change of the internal state in the battery.” Also check Col 5).

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Nayer et al. (US 9893385 B1) - This art discusses about battery management and battery health monitoring system to regulate charging, discharging cell balancing (Col 1, line 60-67, Col 2, line 1-15).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/29/2022